Citation Nr: 1610866	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  14-09 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right tonsillar carcinoma.

2.  Entitlement to service connection for right tonsillar carcinoma, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his sister




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to July 1969 and from April 1971 to April 1973.  His awards include the Combat Infantry Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which confirmed and continued the previous denial of service connection for right tonsillar carcinoma.

The Veteran and his sister testified before the undersigned at a Board hearing in August 2014.  A transcript of the hearing has been reviewed and associated with the claims file.  


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied service connection for right tonsillar carcinoma; the Veteran did not file a notice of disagreement; and no new and material evidence was received within the appeal period.

2.  The evidence received since the June 2003 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claim of service connection for right tonsillar carcinoma.

3.  The weight of the evidence is against a finding that the Veteran's right tonsillar carcinoma had its onset during military service or is otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for right tonsillar carcinoma have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for right tonsillar carcinoma have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Veteran received notification prior to the unfavorable agency decision in a letter dated in October 2011.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  Post-service treatment records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded a VA examination in December 2011 and an addendum opinion was provided in March 2012.  The VA examination and medical opinions are adequate for the purposes of the instant matters adjudicated herein, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the August 2014 Board hearing, the Veteran was made aware of the issue before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim on appeal and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts.

I.  Petition to Reopen

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background and Analysis

Service connection for right tonsillar carcinoma was denied in a June 2003 rating decision.  The claim was denied because the condition was not a condition determined to be associated with exposure to Agent Orange.  Additionally, there was no evidence of any complaints, treatment for or diagnosis of any type of cancer noted in the appellant's service treatment records.  At the time of the rating decision, the evidence of record included the Veteran's service treatment records, a May 2003 VA examination report, and VA medical records dated from March 2002 to April 2003 noting treatment for right tonsillar carcinoma. 

The appellant was notified of this decision and of his procedural rights by letter in June 2003.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the June 2003 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The evidence received since the June 2003 rating decision includes a December 2011 VA examination report, a March 2012 addendum opinion, additional VA treatment records dated from September 2011 to January 2014, and a transcript of the August 2014 Board hearing.  

The Board finds that the evidence received subsequent to the June 2003 rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  The evidence is new as it was not part of the record at the time of the June 2003 rating decision.  The evidence is also material as it relates to an unestablished fact necessary to substantiate the claim of service connection.  In this regard, in the December 2011 VA examination report, the examiner indicated that the Veteran's right tonsillary carcinoma was due to herbicide exposure.  Therefore, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The appellant contends that his right tonsillar carcinoma is a result of Agent Orange exposure during military service.  

Turning to the evidence of record, service treatment records are negative for complaints of, treatment for, or diagnosis of right tonsillar carcinoma.  

Post-service VA treatment records note a diagnosis of right tonsillar cancer in 2002.  The records also note a history of smoking.

The Veteran was afforded a VA examination in June 2003, at which time the examiner noted a diagnosis of right tonsillar carcinoma, stage III, under treatment with chemotherapy and radiation.  However, the examiner did not provide an etiological opinion.  

In the report following a December 2011 VA examination, the examiner noted that the Veteran had a past history of herbicide exposure, alcohol and drug abuse, and long term use of cigarettes.  The appellant had completed x-ray, chemotherapy, and right lymph node dissection and presently had no evidence of recurrence of tonsillar carcinoma.  Further, the appellant continued to smoke a package of cigarettes until three months ago, now he smoked one package per week.  The examiner determined that after review of the claims file, obtaining an oral history, and examining the Veteran, it was as likely as not that the afore-mentioned oral-pharyngeal cancer was related to herbicide exposure in the military.  He noted that Agent Orange, and some other agents, were considered carcinogenic for the pharynx.  

Subsequently, in March 2012, the examiner provided an addendum opinion correcting his prior opinion.  In this regard, the examiner noted that in the December 2011 opinion, he determined that the Veteran's tonsil condition was as likely as not related to his exposure to herbicides during military service.  However, the Secretary determined pharyngeal cancers were not related to herbicide exposure.  As such, he amended his opinion.  The examiner opined that the history of smoking from age 9 until mid-2011, to include one pack a day as an adult, would be a strong suspect in causing or contributing to the Veteran's throat cancer.  The early childhood onset of smoking would increase the likelihood of developing head and neck cancer.  Therefore, it was less likely than not the right tonsillar carcinoma was related to herbicides in the military.  

During the August 2014 Board hearing, the appellant indicated that he had service in Vietnam and that his tonsillar cancer was due to exposure to Agent Orange during that time.  He also stated that he "puffed around" on cigarettes at age 9, but did not start "smoking" cigarettes until age 18 while in the Army.  At that time he reported smoking a pack per day.  

After a review of the evidence of record, the Board finds that service connection for right tonsillar carcinoma is not warranted.  While the record demonstrates a diagnosis of right tonsillar carcinoma, the evidence does not suggest that such condition is related to military service.

As previously noted, governing law provides for presumptive service connection based on exposure to herbicides/Agent Orange in service for certain enumerated diseases.  A veteran who served on land in Vietnam is presumed to have had such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  

The Veteran's service military records indicate that he served in Vietnam.  Thus, he is presumed to have been exposed to herbicides during service, including Agent Orange.  However, tonsillary carcinoma is not listed as a disease associated with exposure to herbicides under 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumptive provision, a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In this regard, the service treatment records are negative for treatment for or a diagnosis of right tonsillar carcinoma during military service.  Moreover, there is no medical evidence suggesting that the condition is related to military service.  The Board observes that the examiner who provided the December 2011 VA examination initially opined that the appellant's right tonsillar carcinoma was due to Agent Orange exposure.  However, in a March 2012 addendum opinion, the examiner corrected his previous finding and determined that the Veteran's right tonsillar carcinoma was due to his history of smoking and not to Agent Orange exposure.  Additionally, the Board notes that the Veteran was first diagnosed with right tonsillar carcinoma in 2002, approximately 33 years after service.  The passage of so many years between the Veteran's separation from active service and the diagnosis of right tonsillar carcinoma, while not dispositive, is evidence against the claim.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges the Veteran's assertion that his right tonsillar carcinoma is related to his active service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the current condition is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise and experience.  

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's right tonsillar carcinoma.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for right tonsillar carcinoma must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material evidence having been received, the claim of service connection for right tonsillar carcinoma is reopened and the appeal is granted to this extent only.  

Entitlement to service connection for right tonsillar carcinoma is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


